Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not                                          Jul 25 2013, 6:13 am
be regarded as precedent or cited
before any court except for the
purpose of establishing the defense of
res judicata, collateral estoppel, or the
law of the case.

ATTORNEY FOR APPELLANT:                           ATTORNEYS FOR APPELLEE:

DANIEL J. MOORE                                   GREGORY F. ZOELLER
Laszynski & Moore                                 Attorney General of Indiana
Lafayette, Indiana
                                                  ERIC P. BABBS
                                                  Deputy Attorney General
                                                  Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

BRADLEY T. STEIDLE,                               )
                                                  )
       Appellant-Defendant,                       )
                                                  )
              vs.                                 )     No. 12A04-1212-CR-623
                                                  )
STATE OF INDIANA,                                 )
                                                  )
       Appellee-Plaintiff.                        )


                    APPEAL FROM THE CLINTON SUPERIOR COURT
                         The Honorable Justin H. Hunter, Judge
                             Cause No. 12D01-1106-FD-81




                                        July 25, 2013



               MEMORANDUM DECISION - NOT FOR PUBLICATION



ROBB, Chief Judge
                                         Case Summary and Issue

        Bradley Steidle appeals his conviction of operating while intoxicated, a Class A

misdemeanor. Steidle raises the sole issue of whether there was sufficient evidence to

sustain his conviction. Concluding the evidence was insufficient to establish that he

operated a vehicle in a manner that endangered a person, we reverse and remand.

                                      Facts and Procedural History

            In the early morning of June 3, 2011, Officer Robert Mitchell of the Clinton

County Sheriff’s Department observed that the vehicle Steidle was driving had only one

headlight working. As a result, he initiated a traffic stop. Upon approaching the vehicle,

Officer Mitchell noted the smell of alcohol coming from the vehicle. He also later

observed that Steidle had bloodshot and glossy eyes, slow manual dexterity, and that his

movements were somewhat staggered.                      Steidle told Officer Mitchell that he had

consumed five beers since seven o’clock the prior evening.                                 Officer Mitchell

administered two field sobriety tests. Steidle failed the horizontal gaze nystagmus test

and staggered and lost his balance both times he attempted to complete the walk and turn

test. He then refused to perform the one-legged stand test, as well as the chemical breath

test. Steidle was placed under arrest and transported to the Sheriff’s Department, where

he once again refused to take a chemical test. After a jury trial, Steidle was convicted of

operating while intoxicated as a Class A misdemeanor and found guilty of two

infractions—improper head lamps and driving while suspended.1 He was sentenced

accordingly, and this appeal followed. Additional facts will be provided as necessary.


        1
           Initially, Steidle was also charged with two counts of possession of a controlled substance due to some
prescription pills found in the vehicle, but those charges were dismissed prior to trial.
                                                        2
                                        Discussion and Decision

                                         I. Standard of Review


        Our standard of review for sufficiency claims is well-settled. We do not reweigh

the evidence or assess witness credibility for ourselves. Boggs v. State, 928 N.E.2d 855,

864 (Ind. Ct. App. 2010), trans. denied. We consider only the probative evidence and

reasonable inferences supporting the verdict. Id. It is not necessary that the evidence

overcome every reasonable hypothesis of innocence; the evidence is sufficient if an

inference may reasonably be drawn from it to support the verdict. Id. We will affirm the

conviction unless no reasonable finder of fact could find the elements of a crime proven

beyond a reasonable doubt. Id.

                                    II. Sufficiency of the Evidence


        Steidle was convicted of operating a vehicle while intoxicated as a Class A

misdemeanor. Thus, the State was required to prove beyond a reasonable doubt that he

operated a vehicle while intoxicated in a manner that endangered a person. See Ind.

Code § 9-30-5-2(b).2 Steidle contends that the evidence was insufficient to prove that he

was either intoxicated or that his operation of a vehicle endangered a person.

                                              A. Intoxication


        We first address Steidle’s contention that the evidence was insufficient to prove

that he was intoxicated. Intoxication is defined as being “under the influence of (1)

alcohol . . . so that there is an impaired condition of thought and action and the loss of


        2
           The lesser included offense of operating a vehicle while intoxicated as a Class C misdemeanor does not
require proof that the defendant operated a vehicle in a manner that endangered a person. See Ind. Code § 9-30-5-
2(a).
                                                       3
normal control of a person’s faculties.” Ind. Code § 9-13-2-86. Impairment can be

established by presenting evidence of the following: “(1) the consumption of significant

amounts of alcohol; (2) impaired attention and reflexes; (3) watery or bloodshot eyes; (4)

the odor of alcohol on the breath; (5) unsteady balance; (6) failure of field sobriety tests;

(7) slurred speech.” Fields v. State, 888 N.E.2d 304, 307 (Ind. Ct. App. 2008) (quoting

Ballinger v. State, 717 N.E.2d 939, 943 (Ind. Ct. App. 1999)).

       Here, Officer Mitchell testified that he noted the smell of alcohol coming from the

vehicle, and that he observed that Steidle had bloodshot and glossy eyes, slow manual

dexterity, and somewhat staggered movements. Steidle also failed one field sobriety test

and was unable to complete another. The jury could have also considered Steidle’s

refusal of a chemical test as evidence of intoxication. See Ham v. State, 826 N.E.2d 640,

642 (Ind. 2005) (“Whether a defendant’s refusal to submit to a chemical test is evidence

of intoxication or merely that the defendant refused to take the test is for the lawyers to

argue and the jury to decide.”). Finally, Steidle testified at trial that he had consumed a

bucket of five beer bottles that night. Thus, the evidence was sufficient to satisfy the

State’s burden of proving that Steidle was intoxicated beyond a reasonable doubt.

Steidle’s argument that there were significant errors and inconsistencies in Officer

Mitchell’s testimony is simply an invitation for us to reweigh the evidence and assess the

credibility of the witnesses, which we cannot do on appeal.

                                     B. Endangerment


       Having concluded that the evidence was sufficient to establish that Steidle was

operating while intoxicated, we next address whether the evidence was sufficient to prove


                                             4
that he operated his vehicle in a manner that endangered a person.           To sustain a

conviction for operating a vehicle while intoxicated as a Class A misdemeanor, the State

is required to submit proof of endangerment that goes beyond proof of mere intoxication.

Outlaw v. State, 918 N.E.2d 379, 381 (Ind. Ct. App. 2009), adopted and incorporated by

reference by 929 N.E.2d 196 (Ind. 2010). Endangerment can be proven by evidence

showing that the defendant’s condition or operating manner could have endangered any

person, including the public, the police, or the defendant himself. Dorsett v. State, 921

N.E.2d 529, 532 (Ind. Ct. App. 2010).

       Here, Officer Mitchell conducted a traffic stop of Steidle’s vehicle due to a

malfunctioning headlight, and there was no evidence of unsafe or erratic driving. Thus,

this case is unlike Staley v. State, 895 N.E.2d 1245, 1251 (Ind. Ct. App. 2008), trans.

denied, where the court held that evidence of driving ten miles per hour over the speed

limit without the headlights on was sufficient to establish that the defendant’s

intoxication “resulted in unsafe driving practices,” but akin to Outlaw, 918 N.E.2d at 382,

where the traffic stop was based on a non-illuminated license place and this court held—

in an opinion approved and incorporated by reference by our supreme court—that there

was no evidence of endangerment. The State argues that evidence Steidle was driving in

the middle of the night with one headlight out and while talking on the phone established

endangerment. An equipment malfunction and speaking on a cell phone, however, are

not a function of being intoxicated, and are not sufficient evidence that Steidle operated

his vehicle in an unsafe manner. Thus, the evidence was insufficient to establish the

endangerment element of a conviction for operating while intoxicated as a Class A

misdemeanor. See Outlaw, 918 N.E.2d at 382 n.2 (stating that the defendant’s slow
                                            5
response to the officer’s activation of his emergency lights was “not equivalent to

dangerous driving” and therefore was not sufficient evidence of endangerment). We

therefore reverse and remand to the trial court with instructions to vacate Steidle’s Class

A misdemeanor conviction and sentence and enter a judgment and an appropriate

sentence for operating a vehicle while intoxicated as a Class C misdemeanor.

                                       Conclusion

       The evidence was sufficient to prove intoxication but insufficient to establish

endangerment. We therefore reverse Steidle’s Class A misdemeanor conviction and

remand with instructions.

       Reversed and remanded.

RILEY, J., and FRIEDLANDER, J., concur.




                                            6